United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150925-01 ATLAS RESOURCES PUBLIC 18-2009 (C) L.P. (Name of small business issuer in its charter) Delaware 27-0213766 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 18-2009 (C) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheet as of September 30, 2009 3 Statement of Operations for the period September 17, 2009 through September 30, 2009 4 Statement of Changes in Partners’ Capital for the period September 17, 2009 through September 30, 2009 5 Statement of Cash Flows for the period September 17, 2009 through September 30, 2009 6 Notes to Financial Statements 7-12 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-16 Item 4: Controls and Procedures 16 PART II. OTHER INFORMATION Item 6: Exhibits 16 SIGNATURES 17 CERTIFICATIONS 18-21 2 ATLAS RESOURCES PUBLIC 18-2009 (C) L.P. BALANCE SHEET September 30, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 474,500 Total current assets 474,500 Oil and gas properties, net 8,221,900 $ 8,696,400 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 22,200 Total current liabilities 22,200 Partners’ capital: Managing general partner 765,300 Investors partners 8,343,900 Investor subscriptions receivable (435,000 ) Total partners' capital 8,674,200 $ 8,696,400 The accompanying notes are an integral part of these financial statements. 3 ATLAS RESOURCES PUBLIC 18-2009 (C) L.P. STATEMENT OF OPERATIONS FOR THE PERIOD September 17, 2009 THROUGH September 30, 2009 (Unaudited) REVENUES Natural gas and oil $ — Total revenues — COSTS AND EXPENSES General and administrative 22,200 Total expenses 22,200 Net loss $ (22,200 ) Allocation of net loss: Managing general partner $ (6,700 ) Investor partners $ (15,500 ) Net loss per investor partnership unit $ (18 ) The accompanying notes are an integral part of these financial statements. 4 ATLAS RESOURCES PUBLIC 18-2009 (C) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE PERIOD September 17, 2009 THROUGH September 30, 2009 (Unaudited) Managing Investor General Investor Subscription Partner Partners Receivable Total Balance at September 17, 2009 $ 100 $ — $ — $ 100 Partners’ capital contributions: Capital contribution — 8,359,400 (435,000 ) 7,924,400 Syndication and offering costs 1,188,700 — — 1,188,700 Tangible equipment/leasehold costs 771,900 — — 771,900 Total contributions 1,960,600 8,359,400 (435,000 ) 9,885,000 Syndication and offering costs, immediately charged to capital (1,188,700 ) — — (1,188,700 ) 771,900 8,359,400 (435,000 ) 8,696,300 Participation in revenues and expenses: General and administrative (6,700 ) (15,500 ) — (22,200 ) Net loss (6,700 ) (15,500 ) — (22,200 ) Balance at September 30, 2009 $ 765,300 $ 8,343,900 $ (435,000 ) $ 8,674,200 The accompanying notes are an integral part of these financial statements. 5 ATLAS RESOURCES PUBLIC 18-2009 (C) L.P. STATEMENT OF CASH FLOWS FOR THE PERIOD September 17, 2009 THROUGH September 30, 2009 (Unaudited) Cash flows from operating activities: Net loss $ (22,200 ) Adjustments to reconcile net loss to net cash provided by operating activities: Increase in accrued liabilities 22,200 Net cash provided by operating activities — Cash flows from investing activities: Oil and gas well drilling contract paid to MGP (7,450,000 ) Net cash used in financing activities (7,450,000 ) Cash flows from financing activities: Partners’ capital contribution 7,924,400 Net cash provided by financing activities 7,924,400 Net increase in cash and cash equivalents 474,400 Cash and cash equivalents at beginning of period 100 Cash and cash equivalents at end of period $ 474,500 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Lease costs $ 334,900 Tangible drilling costs 437,000 Syndication and offering costs 1,188,700 $ 1,960,600 The accompanying notes are an integral part of these financial statements. 6 ATLAS RESOURCES PUBLIC 18-2009 (C) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas Resources Public 18-2009 (C) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator. The Partnership was formed on April 8, 2008 to drill and operate gas wells located primarily in Pennsylvania, Indiana, Michigan and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC, ("Atlas Energy"), for administrative services. On September 29, 2009, Atlas Energy Resources, LLC and Atlas America, Inc. (“Atlas America”) (NASDAQ: ATLS) merged with Atlas Energy Resources, LLC becoming a wholly owned subsidiary of Atlas America. In addition, Atlas America changed its name to “Atlas Energy, Inc.” The financial statements as of September 30, 2009 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. Management hasconsidered for disclosure any materialsubsequent events through November 16, 2009, the date the financial statements were issued. The results of operations for the nine months ended September 30, 2009 may not necessarily be indicative of the results of operations for the period ended December 31, 2009. Partnership operations began September 17, 2009. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period. The Partnership’s financial statements are based on a number of significant estimates, including revenue and expense accruals, depletion, fair value of derivative instruments and the probability of forecasted transactions. Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP, performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information. Credit is extended on an unsecured basis to many of its energy customers. At September 30, 2009, the Partnership's MGP's credit evaluation indicated that the Partnership has no need for an allowance for possible losses. 7 ATLAS RESOURCES PUBLIC 18-2009 (C) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue Recognition The Partnership generally sells natural gas and crude oil at prevailing market prices.Revenue is recognized when produced quantities are delivered to a custody transfer point, persuasive evidence of a sales arrangement exists, the rights and responsibility of ownership pass to the purchaser upon delivery, collection of revenue from the sale are reasonably assured and the sales price is fixed or determinable.Revenues from the production of natural gas and crude oil in which the Partnership has an interest with other producers are recognized on the basis of the Partnership’s percentage ownership of working interest or overriding royalty. Generally, the Partnership’s sales contracts are based on pricing provisions that are tied to a market index, with certain adjustments based on proximity to gathering and transmission lines and the quality of its natural gas. Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had no unbilled trade receivables as of September 30, Oil and Gas Properties The Partnership follows the successful-efforts method of accounting for oil and gas producing activities. Oil and gas properties are recorded at cost.Depletion is determined on a field-by-field basis using the units-of-production method for well and related equipment costs based on proved developed reserves associated with each field. Depletion rates are determined based on reserve quantity estimates and the capitalized costs of developed producing properties.In addition, accumulated depletion includes impairment adjustments to reflect the write-down to fair market value of the oil and gas properties. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of the property are capitalized. Oil is converted to gas equivalent basis (“Mcfe”) at the rate one barrel equals 6 thousand cubic feet (“Mcf”). Upon the sale or retirement of a complete field of a proved property, the cost is eliminated from the property accounts, and the resultant gain or loss is recorded in operations. Upon the sale or retirement of an individual well, the net book value is credited to accumulated depletion. September 30, Oil and gas properties consist of the following at the dates indicated: 2009 Natural gas and oil properties: Proved properties: Leasehold interests $ 334,900 Wells and related equipment 7,887,000 8,221,900 Accumulated depletion — $ 8,221,900 8 ATLAS RESOURCES PUBLIC 18-2009 (C) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Impairment of Oil and Gas Properties and Long-Lived Assets The Partnership’s oil and gas properties are reviewed for impairment annually or whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. Oil and gas properties are reviewed for potential impairments at the lowest levels for which there are identifiable cash flows. The review of the Partnership’s oil and gas properties is done on a field-by-field basis by determining if the historical cost of proved properties less the applicable accumulated depletion and abandonment is less than the estimated expected undiscounted future cash flows. The expected future cash flows are estimated based on the Partnership’s plans to continue to produce and develop proved reserves. Expected future cash flow from the sale of production of reserves is calculated based on estimated future prices. The Partnership estimates prices based upon current contracts in place, adjusted for basis differentials and market related information including published futures prices.
